This is a suit on an open account in which the plaintiff seeks to recover $418.38, the balance alleged to be due on the purchase price of certain merchandise. The defendant admits the receipt of the merchandise alleged to have been sold, but contends that it was held by it on consignment under an agreement that it would have the exclusive agency for the plaintiff's product in the parish of Orleans and adjacent territory; that, in violation of the agreement with respect to exclusive agency, the plaintiff sold its product to customers in competition with defendant; that it is ready to return the merchandise but that plaintiff refuses to accept it.
On the trial of the case it was clearly established that the defendant had purchased the merchandise from the plaintiff and had made a partial payment of $50 on account. It also appeared that sales aggregating $54 were made by plaintiff in the territory allotted to defendant and that defendant would have made a profit on these sales of $11.
There was judgment for plaintiff in the sum of $418.38, subject to a credit of $54, conditioned upon defendant returning to plaintiff merchandise of the value of $43.
In our opinion the judgment is correct.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.